Citation Nr: 1738368	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to April 28, 2011, and greater than 30 percent thereafter, for bilateral plantar fasciitis on an extraschedular basis only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 through November 2011.  His DD 214 also notes he had approximately five and a half months of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge in a Travel Board Hearing.  A transcript is of record.

In a November 2015 decision, the Board denied entitlement to a disability rating greater than 10 percent prior to March 28, 2011 and greater than 30 percent thereafter for bilateral plantar fasciitis and also concluded that referral for extra-schedular consideration for service-connected bilateral plantar fasciitis was not warranted.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a memorandum decision affirming the Board's decision denying an increased rating greater than 10 percent prior to March 28, 2011 and greater than 30 percent thereafter for bilateral plantar fasciitis on a scheduler basis and vacating and remanding only that part of the Board's decision denying entitlement to an increased rating on an extraschedular basis.

Unfortunately, because the Board is bound by the Court's February 2017 decision, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

In its February 2017 memorandum decision, the Court ordered the Board to consider whether additional development was necessary to determine whether the Veteran's service-connected disabilities, taken together, warrant referral to the Director, Compensation Service, for extra-schedular consideration.  See also 38 C.F.R. § 3.321(b)(1) (2016).  The Board acknowledges that this claim has been remanded previously.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes in this regard that there currently is insufficient evidence to adjudicate the issue of entitlement to referral for extraschedular consideration which the Court remanded in its February 2017 decision.  The Board notes in this regard that, although there is limited medical evidence of record evaluating certain of the Veteran's service-connected disabilities, this evidence is insufficient to determine whether his claim should be referred to the Director, Compensation Service, for consideration of extraschedular entitlement.  Accordingly, and because it is bound by the Court's February 2017 decision, the Board finds that, on remand, the Veteran should be afforded appropriate VA examination to determine whether his service-connected disabilities, alone or in combination, present an exceptional or unusual disability picture due to marked interference with employment or frequent hospitalization.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records which have not been obtained already.

2. Thereafter, schedule the Veteran for appropriate VA examination to assess the functional impact of his service-connected disabilities, to include whether any of them markedly interfere with the Veteran's employment or require frequent periods of hospitalization.

The examiner is advised that service connection currently is in effect for degenerative joint disease of the lumbosacral spine, bilateral plantar fasciitis, medial collateral ligament strain of the right knee, bursitis of the left shoulder, degenerative joint disease of the right elbow, fracture of the middle finger of the right hand, eczema, and tinea pedis and unguium.

3.  If, and only if, the VA examiner concludes that the Veteran's service-connected disabilities, alone or in combination, markedly interfere with his employment or require frequent periods of hospitalization, then refer this claim to the Director, Compensation Service, for consideration of whether a disability rating greater than 10 percent prior to April 28, 2011, and greater than 30 percent thereafter, is warranted on an extraschedular basis.  A copy of any request to the Director, Compensation Service, should be associated with the claims file.  A copy of the Director's decision also should be associated with the claims file.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

